Citation Nr: 0633998	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  01-03 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a skin 
disorder, including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from February 1968 to August 
1973.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

This case was previously before the Board in March 2004 and 
March 2005.  In both instances, the veteran's claim was 
remanded for additional development.  The case has been 
returned to the Board for appellate consideration.

Unfortunately, however, still further development of the 
evidence is required before the Board can adjudicate the 
veteran's pending claim.  So, regrettably, it is again being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.


REMAND

As noted in the previous Board remand, the Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Further, in providing 
instruction as to what information would be considered "new 
and material", the Court indicated that "material" 
evidence would include (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  
"New" evidence would be considered new only if it had not 
been submitted previously to VA and was neither "cumulative 
nor redundant" of evidence already in the record.  

A review of the claims file reveals that, in light of the 
Kent decision, the May 2004 VCAA notification letter sent to 
the veteran is insufficient.  Although the May 2004 letter 
informed the veteran that new and material evidence could be 
submitted to reopen his claim and indicated what type of 
evidence would qualify as "new" evidence, he was not 
specifically informed of what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Instead, the veteran was merely told to 
submit evidence pertaining to the reason his claim was 
previously denied, i.e., evidence that his skin disorder was 
related to his service.  But, the RO failed to inform him of 
the elements necessary to demonstrate such relationship, such 
as  evidence that showed treatment for a skin disorder in 
service, objective indications of treatment for skin disorder 
in the immediate years after his service, and/or a medical 
opinion causally relating his current skin disorder to his 
military service.  Such evidence would constitute new and 
material evidence.  

In addition, on March 3, 2006, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Because the Court's decision is 
premised on the five elements of a service connection claim, 
it is the consensus opinion within the VA that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a "service 
connection" claim.  

While the Board acknowledges that the veteran was apprised 
that a disability rating and effective date will be assigned 
in the event of award of any benefit sought in September 
2006, he has not received adequate VCAA notice with regard to 
the first three elements of a service connection claim, as 
determined by the Court in Dingess/Hartman in the event that 
his claim is reopened.  Accordingly, further development is 
required.  Therefore, the Board finds that the claim must be 
remanded for compliance with the VCAA and recent case law.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103 (a) and 38 C.F.R. § 3.159(b) that 
includes an explanation of the information 
or evidence needed to reopen a previously 
denied claim for service connection, as 
outlined by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  
Specifically, the veteran should be 
informed of what evidence would be 
necessary to substantiate the element or 
elements required to establish service 
connection that were found insufficient in 
the most recent previous final denial of 
record, dated January 1996.

*Also send the veteran a corrective VCAA 
notice that includes an explanation of the 
information or evidence needed to 
establish service connection, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in the 
event that his claim of service connection 
for a skin disorder is reopened.

2.  Thereafter, the RO should consider all 
additional evidence received since the 
most recent supplemental statement of the 
case, and readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the RO should issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of him until he is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



